Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before August 11, 1959, with notice of argument for the September 1959 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the condition *601imposed, the respondent and the Attorney-General of the State of New York may enter an order dismissing the appeal without notice to the appellant. Concur — Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ.